DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant's arguments filed on 12/08/2021 have been fully considered but they are not persuasive. 
	Regarding claim 1, applicant argued that Ahuja does not disclose Ahuja does not teach or suggest a TVS circuit, consisting of a first diode, silicon controlled rectifier, second diode coupled between the first node and second node, third diode, fourth diode, and fifth diode to provide the TVS circuit. 
	Examiner respectfully disagrees with the arguments.
	Ahuja does teach a TVS circuit (a TVS circuit 218, 159 includes a bridge circuit 159, consisting of a first diode (208), silicon controlled rectifier (162), second diode (146) coupled between the first node and second node, third diode (152), fourth diode (148), and fifth diode (154) to provide the TVS circuit (e.g. see col. 16, lines 32-37, lines 46-50).
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2. 	Claims 1, 3-4, 22, 24 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ahuja (USPN 5440441).
Regarding claims 1, 4, Ahuja discloses a transient voltage suppression (TVS) circuit (see figure 9), consisting of
a first diode (208) including a cathode coupled to a first terminal of the TVS circuit (an input terminal 130) and an anode coupled to a first node (a first node between an anode terminal of the diode 146, and a cathode terminal of the diode 152);


a second diode (146) coupled between the first node and second node;
a third diode (152) coupled between the first node and third node;
a fourth diode (148) coupled between the second node and a second terminal of the TVS circuit (132); and
a fifth diode (154) coupled between the second terminal and the third node to provide the TVS circuit (e.g. see col. 16, lines 32-37, lines 46-50).
Regarding claim 3, Ahuja discloses wherein the first diode (208) is within a high voltage portion of the transient voltage suppression circuit.
Regarding claim 22, Ahuja discloses wherein providing the silicon controlled rectifier (the SCR 162) includes: providing a first transistor comprising (such as a PNP transistor) a first conduction terminal (such as an emitter of the PNP transistor) coupled to the first node; and providing a second transistor (such as a NPN transistor of the SCR 162) comprising a first conduction terminal (the collector terminal of the NPN) coupled to a control terminal (a base of the PNP) of

Regarding claim 24, Ahuja discloses  a transient voltage suppression (TVS) circuit (218, 220, 159, see figure 9), consisting of:
a first diode (208) including a cathode coupled to a first terminal of the TVS circuit (an input terminal 130) and an anode coupled to a first node (a first node between an anode terminal of the diode 146, and a cathode terminal of the diode 152);
a silicon controlled rectifier (162) including a first conduction terminal (a cathode terminal of the zener 128) coupled to a second node (a second node between the cathode terminals of diodes 146, 148) and a second conduction terminal coupled to a third node (a third node between the diodes 152, 154);
a second diode (146) coupled between the first node and second node;
a third diode (152) coupled between the first node and third node;

a fifth diode (154) coupled between the second terminal and the third node; and
a sixth diode (208’) comprising a cathode coupled to the second terminal and an anode coupled to an intermediate node between the fourth diode and fifth diode to provide the TVS circuit (e.g. see col. 16, lines 32-37, lines 46-50).
Allowable Subject Matter
3.	Claims 5-7, 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4.	Claims 9-10, 12, 15-17, 19, 21, 23 are allowed over prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A transient voltage suppression (TVS) circuit, comprising: a first high voltage TVS diode coupled between a first terminal of the TVS circuit and a first node, wherein the first high voltage TVS diode is disposed on a first semiconductor die;

A method of making a transient voltage suppression (TVS) circuit, comprising: disposing the first diode on a first semiconductor die; providing a silicon controlled rectifier including a first conduction terminal coupled to a second node and a second conduction terminal coupled to a third node; disposing the silicon controlled rectifier on a second semiconductor die; providing a second diode coupled between the first node and second node; providing a third diode coupled between the first node and third node; providing a fourth diode coupled between the second node and a second terminal of the TVS circuit; and providing a fifth diode coupled between the second terminal and the third node as recited in claim 19.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836